DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 10/28/2022 is acknowledged. In light of board decision and amendments, new grounds of rejection are set forth below. Claims 1, 3-15 and 17-20 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2013/0236693 A1 cited in IDS) in view of Asanuma (WO/2014/147841 A1). It is noted that when utilizing Asanuma, the disclosures of the reference are based on US 2016/0046783 A1 (cited in IDS) which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Asanuma are found in US ‘783.

Regarding claims 1, 3-15 and 17-20, Lu discloses multilayer polymer interlayer comprising a stiffer skin layers and softer core layer, wherein the softer layer is between stiffer layers, i.e. stiff/soft/stiff (see paragraph 0033). The skin layers and core layer comprise poly(vinyl butyral) (PVB) (i.e. poly(vinyl acetal) resin) and plasticizers (see paragraphs 0024, 0027). The polyvinyl butyral resin in the core layer (soft layer) reads on first polyvinyl butyral resin and the polyvinyl butyral resin the skin layer (stiff layer) reads on third polyvinyl butyral resin. The plasticizer can triethylene glycol di-(2-ethylhexanoate) (see paragraph 0029), identical to that untied in the present invention (see paragraph 0040 of published application). The amount of plasticizer in the core layer (soft layer) can be 75 phr (see paragraph 0027), which is identical to that utilized in the present invention (see page 9, Table 1of published application). Further, the glass transition temperature of core layer (softer layer) has a glass transition temperature of 0 to 10 C and the skin layers (first stiffer layer and second stiffer layer) have a glass transition temperature of 30 to 55 C (see paragraph 0033), i.e. the polymer interlayer has two different glass transition temperatures. Accordingly, the difference between glass transition temperatures is at least 20 C. Given that the core layer is made of first polyvinyl butyral resin and plasticizer, the first glass transition temperature of the plasticized first resin is less than 10 C that overlaps with presently claimed first glass transition temperature. The polymer interlayer of Lu resists formation of iceflower defect (see paragraphs 0019 and 0050).
The poly(vinyl butyral) resin (i.e. third poly(vinyl butyral) resin) of skin layers and poly (vinyl butyral) resin (i.e. first poly(vinyl butyral) resin) of core layer have residual hydroxyl groups (see paragraph 0036). The residual hydroxyl content of polyvinyl butyral resin (i.e. first polyvinyl butyral resin) in the core layer can be 9 to 18 wt% and the residual hydroxyl content of polyvinyl butyral resin (i.e. third polyvinyl butyral resin) of skin layers can be 13 to 35 wt% in (see paragraph 0036). The difference in residual hydroxyl content between the first polyvinyl butyral resin of core layer and third polyvinyl butyral resin of skin layers overlaps that presently claimed. When, for instance, the first polyvinyl butyral resin of the core layer has residual hydroxyl content of 9 wt% and the third polyvinyl butyral resin of skin layers have residual hydroxyl content of 13 wt% (see paragraph 0036), the difference in residual hydroxyl content between the first polyvinyl butyral resin of the core layer and the third polyvinyl butyral resin of skin layers is 4 wt%.  Further, when the first polyvinyl butyral resin of the core layer has residual hydroxyl content of 13 wt% and the third polyvinyl butyral resin of skin layers have residual hydroxyl content of 13 wt%, the residual hydroxyl content of first polyvinyl butyral resin is same as the residual hydroxyl content of third polyvinyl butyral resin (see paragraph 0036).
Lu does not disclose presently claimed soft layer comprising a blend of first poly(vinyl butyral) resin and second poly(vinyl butyral) resin. Lu does not disclose the first poly(vinyl butyral) resin, the second poly(vinyl butyral) resin and the plasticizer are mixed and melt-extruded to form the soft layer. Lu does not disclose presently claimed damping loss factor.
Asanuma discloses a mixture of polyvinyl acetal resin A and polyvinyl acetal resin B having different amounts of remaining hydroxyl groups (i.e. residual hydroxyl), wherein the difference between the residual hydroxyl groups of polyvinyl acetal resin A and polyvinyl acetal resin B is at least 1 mol% (see paragraph 0046). The mixing ratio by mass of polyvinyl acetal resin A and polyvinyl acetal resin B is 20:80 to 98:2 (see paragraph 0048). Accordingly, the amount of polyvinyl acetal resin A is 20 to 98 wt% and the amount of polyvinyl acetal resin B is 2 to 80 wt%. The polyvinyl acetal resin A and polyvinyl acetal resin B can be polyvinyl butyral resin (see page 11, Tables 2 and 3), i.e. the polyvinyl acetal resin A is first polyvinyl butyral resin and the polyvinyl acetal resin B is second polyvinyl butyral resin. The mixture increases a recycling efficiency of the laminated interlayer film, wherein a trim or off-spec product generated in manufacturing the laminated interlayer film can be recycled (see paragraphs 0004, 0005, 0036 and 0048). The amount of polyvinyl acetal resin B overlaps with presently claimed amount of second poly(vinyl butyral) resin. Further, the residual hydroxyl content of polyvinyl butyral resin B can be 15 to 27 mol% (see claim 14), i.e. residual hydroxyl content of second polyvinyl butyral resin. Although, Asanuma disclose content of residual hydroxyls in mol%, the content of residual hydroxyl will necessarily overlap with presently claimed residual hydroxyl content in wt%. 
In light of motivation for using a mixture of two kinds of polyvinyl butyral resins disclosed by Asanuma as described above, it therefore would have been obvious to one of ordinary skill in the art to use a 2 to 80 wt% of second polyvinyl butyral resin having residual hydroxyl of 15 to 27 mol% of Asanuma in combination with 20 to 99 wt% of first polyvinyl butyral resin of Lu in the soft layer, in order to be able to remelt and reuse (i.e. recycle) off-spec or trim polymer interlayer materials, and thereby arrive at the claimed invention. Further, the resulting combination will have a difference in residual hydroxyl content between the first polyvinyl butryal and the second polyvinyl butyral which will necessarily overlap that claimed.
Accordingly, the soft layer disclosed by Lu in view of Asanuma is identical to that utilized in the present invention. Given that the soft layer of Lu in view of Asanuma comprises plasticizer, first polyvinyl butyral resin and second polyvinyl butyral resin, there will be second glass transition temperature associated with plasticized second polyvinyl butyral resin.
Lu in view of Asanuma do not disclose the first poly(vinyl butyral) resin, the second poly(vinyl butyral) resin and the plasticizer are “mixed and melt-extruded” to form the soft layer.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Lu in view of Asanuma meets the requirements of the claimed product, Lu in view of Asanuma clearly meet the requirements of present claims.
Lu in view of Asanuma do not disclose the polymer interlayer having presently claimed damping loss factor. However, given that the polymer interlayer of Lu in view of Asanuma is identical to that presently claimed, it is obvious or inherent that the polymer interlayer of Lu et al. has presently claimed damping loss factor.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered. In light of board decision and amendments, new grounds of rejections are set forth above.

Applicants argue that the present invention has certain residual hydroxyl level differences (and in some cases certain specific ranges) between the resins and further requires that when the soft layer is combined with at least one stiff skin layer, the resulting multilayer interlayer has a damping loss factor (n) (as measured by Mechanical Impedance Measurement according to ISO 16940) of at least about 0.15. Thus, the interlayer of the present invention provides both improved iceflower resistance and sound insulation. The combination of Lu and Asanuma neither discloses nor makes obvious these properties, nor is there any valid reason to combine the two references. The addition of a second resin from Asanuma would not improve the ability to remelt or reuse the interlayer of Lu, absent the specific plasticizer also required in Asanuma, and there is no evidence to support the conclusion that one of ordinary skill would have been motivated to combine the two for the stated purpose.
As noted above in the office action, Lu discloses stiffer skin layer, softer core layer and a stiffer skin layer, in that order. However, Lu does not disclose a mixture of two polyvinyl acetal resins having average residual hydroxyl content as presently claimed. Asanuma discloses a mixture of two PVB resins having average residual hydroxyl content in mixing ratio (amounts of two PVB resins) as presently claimed for increasing a recycling efficiency of the laminated interlayer film, wherein a trim or off-spec product generated in manufacturing the laminated interlayer film can be recycled. Therefore, as taught by Asanuma it would have been obvious to one of ordinary skill in the art to use 2 to 80 wt% of second polyvinyl butyral resin having residual hydroxyl of 15 to 27 mol% of Asanuma in combination with 20 to 99 wt% of first polyvinyl butyral resin of Lu in the soft layer in order to be able to remelt and reuse (i.e. recycle) off-spec or trim polymer interlayer materials. Accordingly, Lu in view of Asanuma disclose the interlayer as presently claimed. Therefore, it is obvious or inherent that the interlayer of Lu in view of Asanuma has improved iceflower resistance and sound insulation, absent evidence to the contrary. Accordingly, the Examiner has presented a proper prima facie case of obviousness. Additionally, it is noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants argue that the combination of Lu with Asanuma also fails to address the functional limitation of the resulting multilayer interlayer having a damping loss factor (n) (as measured by Mechanical Impedance Measurement according to ISO 16940) of at least about 0.15. Beyond the failure of the combination of Lu with Asanuma to address the functional limitation of the interlayer’s damping loss factor limitation, Applicants respectfully submit that both the Final Office Action and the Decision on Appeal lack a suggestion of reasonable motivation for one of ordinary skill in the art to combine Lu with Asanuma in order to develop a multilayer interlayer that resists iceflower defects and has the claimed damping loss factor, residual hydroxyl level differences or glass transition temperatures. The Final Office Action and the Decision on Appeal both suggest it would have been obvious to use a mixture of two kinds of polyvinyl butyral resins as disclosed in Asanuma which specifically require a polar plasticizer (for the purpose of achieving excellent transparency), in the soft layer of Lu (a defect resisting acoustic polymer interlayer) to arrive at the claimed invention which delivers acoustic properties despite neither reference making any disclosure with respect to damping loss factor in combination with the other claimed features.
As set forth above, Lu in view of Asanuma disclose the interlayer as presently claimed. Therefore, it is obvious or inherent that the interlayer of Lu in view of Asanuma has a damping loss factor(n) (as measured by Mechanical Impedance Measurement according to ISO 16940) of at least about 0.15, absent evidence to the contrary. 

Applicants argue that the objective problem which was solved by Lu is improving the skin layers of the multilayer interlayer to reduce the stress in glass to help improve the resistance to iceflower defects (or to reduce the occurrence of iceflower defects), and all of the Examples of Lu have layers that each comprise a single PVB resin (as a core layer) and a plasticizer. It is also important to note that with Lu, since there is only one resin in each layer, there would be no clouding or haze in the multilayer interlayer — precisely because there are no incompatible polymer/plasticizer blends present, so there would be no reason to add a second resin from the blend of Asanuma to improve transparency, or alternatively, as suggested by the Board, to remelt and reuse off-spec or trim polymer, especially when adding a second resin is generally understood in polymer science as one way to reduce (i.e., worsen) transparency due to potential incompatibility of the resulting resin composition. One would not add a second resin that is likely to cause, not reduce, haze simply for the ability to remelt the polymer interlayer. Indeed, one of ordinary skill in the art would not be inclined to combine polymers with different physical properties, such as residual hydroxyl levels, over concerns with compatibility --- the very problem that Asanuma purports to solve through the use of a polar plasticizer in the blend. Applicants do not have a polar plasticizer, as required by Asanuma, nor is there any reason to use one.
While appellants point to Examples of Lu that comprise a single PVB resin, there is nothing in Lu that teaches away from using two PVB resins. Further, it is Asanuma itself which discloses that using a combination of PVB resins improves transparency (see paragraphs 0046 and 0048 of Asanuma). Further, the mixture of polyvinyl acetal resin increases a recycling efficiency of the laminated interlayer film, wherein a trim or off-spec product generated in manufacturing the laminated interlayer film can be recycled (see paragraphs 0004, 0005, 0036 and 0048).
Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “…adding a second resin is generally understood in polymer science as one way to reduce (i.e., worsen) transparency due to potential incompatibility of the resulting resin composition” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Regarding polar plasticizer in Asanuma, nothing in the present claims excludes the use of plasticizer as disclosed by Asanuma.
Further, given that the polymer interlayer of Lu in view of Asanuma is identical to that presently claimed, it is obvious inherent that the Lu in view of Asanuma would have reduced ice flower defects in multilayered acoustic interlayer laminate structures, absent evidence to the contrary.

Applicants argue that the present invention, on the other hand is focused on the reduction or elimination of iceflower defects in multilayered acoustic interlayer laminate structures where such undesirable defects occurred due to incomplete deairing during the formation of the ultimate glass laminate structure. Each of the independent claims requires a blend of two resins, wherein the second resin is present in an amount of from 5 to 45 weight percent.
As set forth above, Lu in view of Asanuma disclose the interlayer as presently claimed. Therefore, it is obvious or inherent that the interlayer of Lu in view of Asanuma provides reduction or elimination of iceflower defects in multilayered acoustic interlayer laminate structures, absent evidence to the contrary.  Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that the objective problem posed in the Asanuma reference was “to provide a composition including polyvinyl acetals having different average amounts of remaining hydroxyl groups and being able to mold a sheet having excellent transparency”. The inventors in Asanuma were ostensibly focused on this objective problem due to difficulties in compositions of disparate recycle materials as well as materials resulting from the particular batch process they were utilizing to manufacture poly(vinyl acetals). As such, one of ordinary skill in the art would not be sufficiently motivated to utilize a blend of poly(vinyl butyral) as allegedly recited in Asanuma as a soft layer of a multilayer interlayer because reducing haze or increasing transparency, or having the ability to remelt or reuse the interlayer, was not a problem posed by Lu that required a solution, and one would not make a soft, acoustic layer as a single layer interlayer. Further, as previously stated, one would not add a second, disparate resin to improve the ability to remelt or reuse a polymer interlayer since the addition of the second resin is what causes the haze.
Asanuma discloses that using a combination of PVB resins improves transparency (see paragraphs 0046 and 0048 of Asanuma). Further, the mixture of polyvinyl acetal resin increases a recycling efficiency of the laminated interlayer film, wherein a trim or off-spec product generated in manufacturing the laminated interlayer film can be recycled (see paragraphs 0004, 0005, 0036 and 0048). Given that the interlayer of Lu is used in architectural window applications and in the windows of motor vehicles and airplanes (see paragraph 0008 of Lu), transparency is very relevant to Lu and it would have been obvious to one of ordinary skill in the art to combine Lu and Asanuma. In light of this and given that both Lu and Asanuma are drawn to polyvinyl acetal resin compositions and given that Asanuma provides a proper motivation for using the mixture that the mixture of polyvinyl acetal resin increases a recycling efficiency of the laminated interlayer film, it is the examiner’s position that a person of ordinary skill in the relevant field would have a reason to combine the elements in the way the claimed invention does.
Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “…..the addition of the second resin is what causes the haze” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Applicants argue that what did remain as a challenge after Lu was the further design and construction of multilayer laminates which would be useful in acoustic applications while not exhibiting undesired iceflower formation upon deairing and lamination processes. Thus, in order to reach the claimed invention with the rejection as stated — the combination of Lu and Asanuma, the Examiner implicitly created the problem of haziness or transparency in Lu in order to “solve” the problem with Asanuma, and the Board created the problem of being able to remelt and reuse off-spec or trim polymer interlayer. As stated above, neither of these are valid reasons to add a second resin layer to the core or soft layer of Lu, thus, the combination is improper. Stated differently, the only reason which would have prompted a person of ordinary skill to combine the elements in the way asserted by the Examiner is by creating a problem from Lu that does not exist (hazy interlayers or the need to reuse off-spec or trim material) and then supplying Asanuma as a reference to solve that non-existent problem (in Lu). The addition of Asanuma to the layer (or interlayer) of Lu would only create a problem, unless one also added the polar plasticizer required in Asanuma, which is the essence of the Asanuma’s invention.
However, the examiner has not implicitly created the problem of haziness or transparency or created the problem of being able to remelt and reuse off-spec or trim polymer interlayer. The examiner is suggesting to further improve properties such as improve transparency to improve ability to be able to remelt and reuse off-spec or trim polymer interlayer. 
Further, nothing in the present claims excludes the presence of plasticizer as disclosed by Asanuma.

Applicants argue that Lu discloses interlayers comprising three layers having core and skin layers each comprising a single PVB resin and plasticizer, where the skin layers comprise a lower molecular weight resin that provides increased flow of the interlayer during autoclaving. Lu is directed to improving the skin layers to reduce the stress in glass to help improve the resistance to iceflower defects (or to reduce the occurrence of iceflower defects), and all the Examples of Lu have layers that each comprise a single PVB resin and a plasticizer. The present invention is directed to modifying the soft layer to improve the interlayer and resist iceflower formation in the soft layer while at the same time not detracting from the acoustic properties. By carefully selecting the combination of resins and their properties, the resulting interlayer better resists iceflower formation while also maintaining the acoustic performance. Mixing two or more resins having different levels of residual hydroxyl content and a plasticizer to form the soft layer of the multilayer interlayer improves the resistance of the soft layer to bubble nucleation and expansion, which can cause iceflower defects that ‘grow’ in the soft layer, and it is the addition of the second, different resin which has been carefully selected to be different from the first resin to form a blend of resins that improves the soft layer and effectively reduces or even eliminates the iceflower defects common with the conventional multilayered interlayer without sacrificing other favorable/desired characteristics.
It is agreed that Lu alone does not meet the present claims which is why it is combined with Asanuma. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted in the prior art rejection above, Lu in view of Asanuma disclose polymer interlayer identical to that presently claimed. Given that the polymer interlayer of Lu in view of Asanuma is identical to that presently claimed, it is obvious inherent that the Lu in view of Asanuma would have properties similar to the present invention, absent evidence to the contrary.
While appellants point to Examples of Lu that comprise a single PVB resin, there is nothing in Lu that teaches away from using two PVB resins.

Applicants argue that Asanuma discloses polyvinyl acetal compositions for interlayers having a wide distribution of acetalization degree that are plasticized with two different plasticizers. The resins can comprise a random mixture of two PVB resins that are not carefully selected to provide a certain combination, and Asanuma, at paragraph [0046] actually states that “[W]hen a mixture of polyvinyl acetal (A) and polyvinyl acetal (B) having different average amounts of remaining hydroxyl groups is used as the polyvinyl acetal of the present invention, the polyvinyl acetal to be used is not particularly limited as long as the average amounts of remaining hydroxyl groups are different from each other’, i.e., they are only required to be different and have a residual hydroxyl level difference of 1 mol% (emphasis added). Further, Asanuma requires that one plasticizer specifically contains a polar group as an essential component of the blend because it is the specific polar group containing plasticizer that reduces clouding (haze) when multiple resins having unknown different properties are added together, such as when recycling different materials having different properties as in Asanuma. The two resins in Asanuma interlayer can be a blend of any two different resins as long as the resulting interlayer provides excellent transparency. 
However, Asanuma is only used as teaching reference in order to teach an addition of second polyvinyl butyral resin having presently claimed residual hydroxyl content and amounts of first and second PVB resins. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicants argue that further, the interlayers of Asanuma would not form iceflowers since there is only one layer (i.e., there is no second or soft layer or an interface between two layers where iceflowers can form). Asanuma does not teach (1) how to select the two resins to make an interlayer having sound insulation properties; (2) how to select the two resins so that the resulting layer can be used as a soft core layer in an acoustic multiple layer interlayer; or (3) how to select the two resins to make an interlayer that resists iceflower defect formation. In addition, Asanuma does not teach how to select the two resins such that the soft layer has at least one glass transition temperature less than 15°C. Instead, Asanuma specifically states that the “glass transition temperature of the composition is not particularly limited” (see Asanuma at [0076], emphasis added), which could encompass any combination, and much of the range would not provide the ‘acoustic’ or damping performance required in the present invention.
However, Asanuma alone is not used to meet present claim. Asanuma and Lu are combined to teach the presently claimed interlayer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted above in the office action, Lu discloses stiffer skin layer, softer core layer and a stiffer skin layer, in that order. However, Lu does not disclose a mixture of two polyvinyl acetal resins having average residual hydroxyl content as presently claimed. Asanuma discloses a mixture of two PVB resins having average residual hydroxyl content in mixing ratio (amounts of two PVB resins) as presently claimed for increasing a recycling efficiency of the laminated interlayer film, wherein a trim or off-spec product generated in manufacturing the laminated interlayer film can be recycled. Therefore, as taught by Asanuma it would have been obvious to one of ordinary skill in the art to use 2 to 80 wt% of second polyvinyl butyral resin having residual hydroxyl of 15 to 27 mol% of Asanuma in combination with 20 to 99 wt% of first polyvinyl butyral resin of Lu in the soft layer in order to be able to remelt and reuse (i.e. recycle) off-spec or trim polymer interlayer materials. Accordingly, Lu in view of Asanuma disclose the interlayer as presently claimed. Therefore, it is obvious or inherent that the interlayer of Lu in view of Asanuma has iceflower defect resistance and sound insulation properties, absent evidence to the contrary. It is noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant's motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
Asanuma discloses that using a combination of PVB resins improves transparency (see paragraphs 0046 and 0048 of Asanuma). Further, the mixture of polyvinyl acetal resin increases a recycling efficiency of the laminated interlayer film, wherein a trim or off-spec product generated in manufacturing the laminated interlayer film can be recycled (see paragraphs 0004, 0005, 0036 and 0048). Given that the interlayer of Lu is used in architectural window applications and in the windows of motor vehicles and airplanes (see paragraph 0008 of Lu), transparency is very relevant to Lu and it would have been obvious to one of ordinary skill in the art to combine Lu and Asanuma. In light of this and given that both Lu and Asanuma are drawn to polyvinyl acetal resin compositions and given that Asanuma provides a proper motivation for using the mixture that the mixture of polyvinyl acetal resin increases a recycling efficiency of the laminated interlayer film, it is the examiner’s position that a person of ordinary skill in the relevant field would have a reason to combine the elements in the way the claimed invention does.
Regarding the resin compositions for interlayers disclosed by Asanuma have glass transition temperatures from 18 to 31°C, the examiner is not suggesting to use interlayer of Asanuma as the core or soft layer. Asanuma is only used as teaching reference in order to teach an addition of second polyvinyl butyral resin having presently claimed residual hydroxyl content and amounts of first and second PVB resins. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicants argue that applicants respectfully submit that it is the combination of the specific resins and plasticizers and the amounts in which they are selected that helps to achieve a final composition that has the claimed damping loss factor, not just a random combination of resins that are being blended as in Asanuma. Asanuma does not teach or suggest combinations having specific differences or residual hydroxyl levels to achieve the claimed properties. Further, not all compositions will have the claimed damping loss factor, and making only a small change, such as in the amount or type of one of the resins, can significantly change the value, as shown in Applicants’ Examples, and the Examiner cannot just presume that any combination will necessarily meet the requirements.
As noted above in the office action, Lu discloses stiffer skin layer, softer core layer and a stiffer skin layer, in that order. However, Lu does not disclose a mixture of two polyvinyl acetal resins having average residual hydroxyl content as presently claimed. Asanuma discloses a mixture of two PVB resins having average residual hydroxyl content in mixing ratio (amounts of two PVB resins) as presently claimed for increasing a recycling efficiency of the laminated interlayer film, wherein a trim or off-spec product generated in manufacturing the laminated interlayer film can be recycled. Therefore, as taught by Asanuma it would have been obvious to one of ordinary skill in the art to use 2 to 80 wt% of second polyvinyl butyral resin having residual hydroxyl of 15 to 27 mol% of Asanuma in combination with 20 to 99 wt% of first polyvinyl butyral resin of Lu in the soft layer in order to be able to remelt and reuse (i.e. recycle) off-spec or trim polymer interlayer materials. Accordingly, Lu in view of Asanuma disclose the interlayer as presently claimed. Therefore, it is obvious or inherent that the interlayer of Lu in view of Asanuma has damping loss factor as presently claimed, absent evidence to the contrary. 
As noted above, the fact remains that Lu in view of Asanuma disclose the interlayer as presently claimed. Therefore, it is obvious or inherent that the interlayer of Lu in view of Asanuma has presently claimed damping loss factor and ice flower defect, absent evidence to the contrary. It is further noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that applicants respectfully submit that rejections based on 35 U.S.C. § 103 must rest on a factual basis. In making such a rejection, the Examiner has the initial duty of supplying the requisite factual basis and may not, because of doubts that the invention is patentable, resort to speculation, unfounded assumptions or hindsight reconstruction to supply deficiencies in the factual basis. In re Warner, 379 F.2d 1011, 1017 (CCPA 1967). Here, the Examiner is making the unfounded assumption as well as hindsight reconstruction that one of the resins in the blend of resins in Asanuma (who states that the resins are not particularly limited) would be combined with the single PVB resin in the soft layer of Lu “in order to improve transparency”, or further, as suggested by the Board, “to be able to remelt and reuse off-spec or trim polymer interlayer materials” and suggesting that because of this, one skilled in the art would be motivated to add a second resin to form a blend. Neither the Examiner nor the Board has not provided any rationale as to why one would do so, particularly to reduce iceflowers. Knowledge that one could do so is simply not enough. 
Asanuma discloses that using a combination of PVB resins improves transparency (see paragraphs 0046 and 0048 of Asanuma). Further, the mixture of polyvinyl acetal resin increases a recycling efficiency of the laminated interlayer film, wherein a trim or off-spec product generated in manufacturing the laminated interlayer film can be recycled (see paragraphs 0004, 0005, 0036 and 0048). Given that the interlayer of Lu is used in architectural window applications and in the windows of motor vehicles and airplanes (see paragraph 0008 of Lu), transparency is very relevant to Lu and it would have been obvious to one of ordinary skill in the art to combine Lu and Asanuma. In light of this and given that both Lu and Asanuma are drawn to polyvinyl acetal resin compositions and given that Asanuma provides a proper motivation for using the mixture that the mixture of polyvinyl acetal resin increases a recycling efficiency of the laminated interlayer film, wherein a trim or off-spec product generated in manufacturing the laminated interlayer film can be recycled, it is the examiner’s position that a person of ordinary skill in the relevant field would have a reason to combine the elements in the way the claimed invention does.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toyma et al. (US 2003/0139520 A1) disclose an interlayer for laminated glass comprising a plasticizer and a polyvinyl acetal resin, which is a blend of a polyvinyl acetal resin (A) having an average polymerization degree of 1,000 to 3,000 and a polyvinyl acetal resin (B) having an average polymerization degree of 3,000 to 5,000 (see Abstract and paragraphs 0024, 0025). The polyvinyl acetal resin B is added in proportion of 5 to 30 wt% to the polyvinyl acetal resin A (see paragraph 0107).
Asahina et al. (5,190,826) disclose a resin film (C) comprising a mixture of two kinds of polyvinyl acetal resins (a) and (b) (see Abstract and col. 3, lines 34-43). The resin (a) is prepared by acetalizing a polyvinyl alcohol with an aldehyde having 6 to 10 carbons and the resin (b) is prepared by acetalizing a polyvinyl alcohol with an aldehyde having 1 to 4 carbons. The ratio of the resin (a) to the resin (b) is in the range of 45:55 to 80:22 by weight (see col. 4, lines 2-4).
Ootsuki et al. (US 2011/0049434 A1) disclose a polyvinyl acetal resin composition comprising a polyvinyl acetal resin A and a polyvinyl acetal resin B, which is formed by acetalizing a mixed polyvinyl alcohol having difference saponification degrees with butyaldehyde (see Abstract and page 10, claim 4). The mixing ratio of polyvinyl alcohol having a higher saponification degree to polyvinyl alcohol having lower saponification degree is 8:2 to 4:6 by weight (see paragraph 0059).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787